Name: Commission Regulation (EC) No 2604/98 of 3 December 1998 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89
 Type: Regulation
 Subject Matter: animal product;  Europe;  cooperation policy;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities4. 12. 98 L 328/5 COMMISSION REGULATION (EC) No 2604/98 of 3 December 1998 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 4i(5) thereof, Whereas Article 49(4) of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EC) No 2207/98 (4), sets the level of the calf processing premium; whereas in accordance with the third indent of Article 4i(5) of Regulation (EEC) No 805/68, the premium is to be set at a single level or, where necessary, at differential levels such as to enable the withdrawal from the market of a sufficient number of calves in line with market requirements; whereas in the United Kingdom, given the special position of the market there compared with the rest of the Community, the number of young calves coming onto the market is significantly higher than domestic demand; whereas even before the BSE crisis the United Kingdom market situation meant that calves were commanding lower prices than in the rest of the Com- munity; whereas the processing premium in the United Kingdom should therefore be set at a level lower than for the rest of the Community; Whereas this Regulation should be introduced imme- diately to increase the effectiveness of the measure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In Article 49(4) of Regulation (EEC) No 3886/92, the following subparagraph is added: However, the level in the United Kingdom shall be ECU 80.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to animals presented for processing from the first Monday after the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 391, 31. 12. 1992, p. 20. (4) OJ L 278, 15. 10. 1998, p. 18.